BRADY, Justice:
This is an appeal from a judgment in the Circuit Court of Lincoln County, Mississippi, evicting the appellants from occupancy of their apartments in Carver Heights Housing Authority. From this judgment appellants prosecute this appeal.
A meticulous review of the record in this cause and a study of the briefs convinces us that the essential prerequisites set forth in the case of Thorpe v. Housing Authority of the City of Durham, 393 U.S. 268, 89 S.Ct. 518, 21 L.Ed.2d 474 (1969), have been sufficiently fulfilled by the Housing Authority. All questions of fact relating to the violation of the terms of the lease by the appellants were submitted to the jury on instructions which amply protected all rights afforded the appellants under the United States Constitution, the Constitution of the State of Mississippi, and the applicable statutes.
The judgment in this case leaves properly in the hands of the housing commissioners and the executive administrator the responsibility for efficiently and fairly operating the Housing Authority.
Affirmed.
ETHRIDGE, C. J., and RODGERS, JONES and SMITH, JJ., concur.